Case 20-10343-LSS Doc 2773 Filed 05/03/21 Page1of3

mn

rm ir ouleqfere1
nreay 3 AM 9:42 2021 APR J3 AM 9: 17

CLLR
tte mes
Awe LTE

Toke lquri Sally Silresesten ?

My wee Dera ee aud Tam Go
ve Yeur old now wer i Bey cou - fi yerd Zim
ob Scot To the boy scouts , whape aL einyd “Eee Wicket “ald

WM presen m4 vahGre were] Thigh M4 clualy au wor \y the ov br i

LH cana). Th plpion laf] ota. thogds ary (fe adtcls wer ehly dhl
|

 

_ xfov mg , Joong “up of it held Mg logis SOM fe ck ll ov “tle
. Poy J pois oo ny a9 ond stole Conpreg, olyg
y T war 2A vod ty ofa adel who wore

    
   
 

SMe Cay, Wher

    

      

M dubs Aaey ovta port reetewed FL dd HM of sll wes confer |
Mth darts at wp may tung Foo pet were down be¥ XX vowr :
ue dd sou ns bad db Sia bat + wes dove wheu Mo ow War

- Gu discvarply Kk Gig © TL yor eeu 4o\l voy porouty ct sff
bot Vane pessel lag os 7 wey tro ofiai d 4p do So of tho npr -
casos wel wu) Biller we, Tee sell oll Ff vey Ide lise
many Hebbekis cti)} po tes day occumgs fo we Mow Hash
De Wd tb bins tll wt be msde iy 404 aang hy

ve fe m oaliay w ty than Which ave Qtreug/ The |W lon

. pane oly ore as to BIA bud Herselwy by Stuy Py
AR fer @ | of ae for thar clout He LA bile
all of Mews vchay stl wi nsthies Waius Satloved ¢|| we lee
wh fu for ovev SOF pha yea myselt TL nas He boa 1

 
Case 20-10343-LSS Doc 2773 Filed 05/03/21 Page 2of3

. hes Biles \“ a ven eum |] Hese Aes
... her Tve boo efedel 7 Aa mes ptf fist the Bx
WY cllovel oud vp a ut i J 4 fe 4 comet i+ df

AW Mg 4 ps Ay0 A = +o 44 “ Uy ral fos
. whe i rn £ sl] Pe von (Gee
. MC ay ta tS was Be soxuslly fiw Yes wich bes essa

fets|ly? I thu leper oo u wll vache 9 differ
hy us - “We sal ‘orned chy ie BAK Tonk. sv)

 

 

 

Sips!

 
Case 20-10343-LSS Doc 2773 Filed 05/03/21 Page 3of3

 

“Hh

wales. - swoon. - see see ete . 3 we vs ‘he. on pe

+ TAMPA FL 335
SAINT PETERSBURG FL
28 APR 2021 PMS L eos

“EOREVER / USA

SN Jute Law, Seber Silverste

: en eh a

(4 Flow
WW liogt™ on Tee \789\

,S601i-s0Zaa9 HOt fag hypePd gfe g genset Deg gpeba aed a pedal
